 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BYRON ALEXANDER                                   Case No.: 2:19-cv-00994-APG-VCF
   ZACARIAS-CALDERON,
 4                                                   ORDER
                  Petitioner,
 5     v.

 6 KEVIN McALEENAN, et al.,

 7                         Respondents.

 8

 9        On July 10, 2019, the respondents appeared in this case and filed a Response (ECF No. 9)

10 to the petitioner’s Emergency Motion for Stay of Deportation (ECF No. 2) and a Motion to

11 Dismiss Habeas Petition (ECF No. 10).

12        In order to keep this case moving, IT IS ORDERED:

13
          1. The petitioner shall file a response to the respondents’ motion to dismiss and any reply
14            to the response to motion for stay of deportation by July 18, 2019.
15        2. The respondents may file a reply in support of the motion to dismiss by July 25, 2019.

16        3. In accordance with my June 12, 2019 order (ECF No. 4), the respondents shall not

              deport or otherwise remove the petitioner from the United States pending further order
17
              of this Court.
18
          Dated: July 11, 2019.
19

20                                                     __________________________________
                                                       ANDREW P. GORDON
21                                                     UNITED STATES DISTRICT JUDGE
22

23
